       1.,.
' AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                       UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                                  V.                                 (For Offenses Committed On or After November I, 1987)
              BERTHA ALICIA VINDIOLA-LOPEZ (1)
                                                                        Case Number:              3: l 9-CR-02003-JLS

                                                                                                       it:' i            ~                If™ f'\
 USM Number
                                                                     Leila W Morga!
                                                                     Defendant's Attorney!            ~-::-7     l'i,1   ~   4\.~,'.'~!   t;_.,~' ti..~,,$'



 • -
 THE DEFENDANT:
                                                                                                      L. J U L ~
                                                                                                             1<: ,L_--;~~;-:>~,-- ~:Is~ Xi~~2~Qf'.116
                                                                                                            1
 CZ] pleaded guilty to count(s)        One of the Information                                       c~ i:· Hi\t
                                                                                             !-)QI l'J Ht
                                                                                                            r-
                                                                                                                 111·1, t'" '
                                                                                             BY                                                               DEPUTY
 D     was found guilty on count(s)
       after a plea of not guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title and Section/ Natnre of Offense                                                                                                                          Count
 8: 1324(a)(2)(B)(iii) - Bringing In Aliens Without Presentation (Felony)                                                                                        I




      The defendant is sentenced as provided in pages 2 through                2              of this judgment
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count( s)
 D     Count(s)                                                is          dismissed on the motion of the United States.
                  ----------------
 CZ]   Assessment : $ I 00.00 waived


 l:8l JVTA Assessment*:$ 5000 waived-
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 l:8J No fine                 •Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                    HON. JANIS L. SAMMARTINO
                                                                    UNITED STATES DISTRICT JUDGE
A    "   lit'-


    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                       BERTHA ALICIA VINDIOLA-LOPEZ (I)                                   Judgment - Page 2 of 2
    CASE NUMBER:                     3: 19-CR-02003-JLS

                                                           IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     Time Served




     •           Sentence imposed pursuant to Title 8 USC Section l326(b ).
     •           The court makes the following recommendations to the Bureau of Prisons:




    •            The defendant is remanded to the custody of the United States Marshal.

    •            The defendant must surrender to the United States Marshal for this district:
                 •     at _ _ _ _ _ _ _ _ A.M.                         on
                 •     as notified by the United States Marshal.

                 The defendant must surrender for service of sentence at the institution designated by the Bureau of
    •            Prisons:
                 D     on or before
                 •     as notified by the United States Marshal.
                 •     as notified by the Probation or Pretrial Services Office.

                                                                RETURN
    I have executed this judgment as follows:

                 Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

    at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL



                                              By                   DEPUTY UNITED STATES MARSHAL




                                                                                                      3: 19-CR-02003-JLS
